Citation Nr: 1110108	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Travel Board hearing was held in February 2008 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

For purposes of clarification, the Board points out that when this appeal ensued, the claim was characterized as one for bilateral knee disorders.  During the course of development, the claim was mischaracterized in the June 2008 Board remand as a claim for service connection for the left knee.  Subsequent development included evidentiary development regarding each knee as VA examinations regarding etiology were conducted in November 2008 (left knee) and in April 2010 (right knee).  Appropriate supplemental statements of the case (SSOCs) were issued.  Thus, adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   Each knee will be addressed in the decision below, as will the right shoulder that remains on appeal.  

Other issues on appeal at the time of the June 2008 remand were granted following RO development.  That represented a complete grant as to those issues, leaving only those on the title page on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's left knee disorder, diagnosed as mild degenerative joint disease (DJD), is in anyway related to service or any event of service.  

2.  There is no competent medical evidence that the Veteran's right knee disorder, diagnosed as open reduction/internal reduction (ORIF) of the right femur with mild post traumatic DJD, is in anyway related to service or any event of service.  

3.  There is no competent medical evidence that the Veteran's right shoulder strain is related to service.  X-rays are negative.


CONCLUSIONS OF LAW

1.  DJD of the left knee was not incurred in or aggravated by active military service, nor may inservice occurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  A right knee disorder, diagnosed as ORIF of the right femur with DJD, was not incurred in or aggravated by active military service, nor may inservice occurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  A chronic right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in January 2005 and July 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the July 2008 letter mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DJD to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

It is the Veteran's contention that he has bilateral knee disorders and a right shoulder disorder that are of service origin.  He points out that he was seen during service for knee and right shoulder complaints.  At a personal hearing in July 2006, he testified as to continuing knee and shoulder problems.  He said that he had had fluid drawn off the knees since service separation.  He acknowledged that he had reinjured his right knee in a motor vehicle accident in 2004, but he stated that this was a secondary injury as he was already having knee problems prior to the accident.  He indicated that he had a right shoulder separation in service and was unable to raise his arm to salute.

The service treatment records (STRs) reflect that the Veteran was seen in May 1976 and October 1977 for knee complaints, to include a history of effusion.  The diagnosis was of chondromalacia, although his lower extremities were normal when examined for separation in August 1978.  

He was seen in September 1976, complaining of back and right shoulder pain following being tackled in a football game.  He had pain in the right shoulder joint.  There was reduced range of motion of the arm.  X-rays revealed a second degree 
A-C joint separation.  He was to be treated conservatively.  A subsequent X-ray was said to be negative and no pertinent complaints, findings, or abnormalities were noted on examination for separation.

Post service treatment records show that the Veteran complained of back and neck problems in 2001 and reported pain into the lower extremities.  Private records show that he was in a motor vehicle accident in 2004 which resulted in injuries to include a fracture of the right femur.  In July 2006, Dr. K.M. reported that the Veteran complained of bilateral knee pain.  In his March 2008 written statement, Dr. R.C.C. said that the Veteran's service medical records included chondromalacia patella of the knees with a history of effusions.  The physician further noted that he had treated the Veteran since he was in a motor vehicle accident in 1997, subsequent to which he experienced low back pain with radiation into the right leg.  This doctor also noted that in June 1999, fluid was aspirated from the Veteran's left knee due to effusion that was felt to be probably traumatic.  

As to the right shoulder, following a motor vehicle accident there was pain from the neck into the shoulders.  There is an August 2000 private note recording a history of an injection into the right shoulder, without continuing problems.  No findings referable to the right shoulder were made.

VA examinations were conducted regarding etiology of the current knee conditions in November 2008 (left knee) and in April 2010 (right knee).  The shoulder was examined in November 2008, all pursuant to remand.

In November 2008, the Veteran said that he did a lot of running while in service.  He recalled that he saw a medic as his left knee was swollen.  The doctor did nothing but put him on light duty for a short period of time.  From 1975 to 1978, the left knee swelled off and on, and he said that when it swelled, he continued to be placed on light duty.  Now, the left knee was getting worse.  He reported shots of cortisone and morphine tablets for the pain.  

The examiner noted that the Veteran wore a brace on both knees.  He also used a cane on occasion.  His right knee injury in the 2004 accident was noted.  Upon examination, there was no swelling, but there was some deformity.  There was crepitus but no laxity.  The left knee was tender medially, laterally, and anteriorly.  He extended the left knee to only +5 degrees of flexion actively, 4+ degrees passively, and 0 degrees after fatiguing all with pain.  There was no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use of the joints tested.  

The examiner commented that the Veteran could "barely get around."  He limped on his right leg, and used a cane with his left hand.  He tended to fall easily.  This was mainly due to the very serious injury he had to the right leg and knee.  

When discussing the etiology of the left knee, the VA examiner noted that it was the Veteran's contention that his left knee problems were of service origin as he had ongoing problems with the knee (particularly, swelling) during training.  As the Veteran noted and the records reflected that he did not receive treatment after service until many years later for additional left knee problems, it was the examiner's opinion that it was more likely than not that his present left knee problem were not due to the problems that he suffered during active service.  

With regard to the right shoulder, the Veteran's pertinent history was recorded.  He reported that after the in-service injury, he was on limited duty for a few weeks.  He reported no reinjury to the shoulder, although reported having a cortisone shot to the shoulder in 2008.  Examination of the right shoulder revealed no deformity or swelling.  There was no laxity.  There was anterior and posterior tenderness and some crepitus.  There was no tenderness of the A-C joint and there was no swelling over the A-C joint.  A right shoulder strain was diagnosed.  The X-rays were normal.  It was the examiner's opinion that there was no indication of continuity of care required, and it was opined that the current right shoulder problem was not related to his in-service injury.  It was noted that he was not now having any problems related to the separation in service.

When the Veteran's right knee was examined by VA in November 2010, the Veteran acknowledged that he injured his right knee in a motor vehicle accident in 2004 when he jammed it into the dash, resulting in a broken leg.  He had surgery and was in physical therapy for several years.  He continued to have difficulty walking and was in a lot of pain.  He used crutches, a walker, and/or a cane.  He was unable to stand for more than a few minutes at a time.  His right knee often buckled.  Additional symptoms included stiffness, weakness, and incoordination.  

On examination, flexion of the right knee was to 80 degrees with extension limited to 30 degrees.  The Veteran's gait was antalgic with abnormal shoe wear due to his altered gait.  The examiner noted that the right knee showed crepitus, tenderness, weakness, and guarding of movement.  No joint ankylosis was noted, and the provisions of Deluca could not be tested due to the level of pain with movement.  X-rays showed status post open reduction internal fixation of the femur with mild post traumatic DJD.  As to etiology of the right knee problems, the examiner opined that they were the result of the post service accident in 2004.  For rationale, she pointed out that while he was seen during service for knee complaints, no chronic knee problems were noted at time of service separation, and it was many years until he was seen for additional knee problems, and this was after the 2004 accident which resulted in the broken leg.  

Based on the foregoing evidence, it is the Board's conclusion that service connection is not warranted for a left or a right knee disorder or a right shoulder disorder.  The Board finds the 2008 and 2010 opinions of the VA examiners to be competent, probative opinions and these opinions weigh against the claims. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While the Board has considered the Veteran's statements regarding the etiology of his current knee and shoulder problems, no chronic knee or shoulder disorders were noted at time of service separation or for many, many years thereafter.  Moreover, as to the right knee, there was intercurring trauma in 2004.  

In further discussion, with respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-service treatment records (indicating knee and shoulder disorders that began many years after service).  The Board cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2005, over 25 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.

Moreover, there simply is no competent evidence of a chronic left or right knee disorder or a right shoulder until many years after service, although the Veteran claims that he experienced ongoing knee and shoulder problems after service.  Medical records do not corroborate this assertion.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The Board further notes that no competent medical evidence is of record which relates either of the Veteran's knee or shoulder disorders to active service.  In fact, the only competent medical evidence of record to address the etiology of these disabilities (VA exams as noted above) are against these disabilities being causally related to such service.  As these opinions were based upon both an evaluation of the Veteran and review of his claims folder, the Board finds that they are supported by an adequate foundation.  Moreover, the examiners provided a rationale in support of his/her findings that was consistent with the evidence of record.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a left knee or a right knee disorder.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for a left knee disorder, now diagnosed as mild degenerative joint disease (DJD), is denied.  

Entitlement to service connection for a right knee disorder, now diagnosed as ORIF of the right femur with mild post traumatic DJD, is denied.  

Entitlement to a right shoulder disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


